      4:20-cv-03270-RBH              Date Filed 11/19/20            Entry Number 20              Page 1 of 5




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                           FLORENCE DIVISION

    Clara Lewis Brockington,                  )                     Civil Action No.: 4:20-cv-03270-RBH
                                              )
          Plaintiff,                          )
                                              )
    v.                                        )                     ORDER
                                              )
    Kimbrell’s Furniture of Florence, et al., )
                                              )
          Defendants.                         )
    ____________________________________)

           This matter is before the Court for consideration of Plaintiff Clara Lewis Brockington’s

    objections to the Report and Recommendation (“R & R”) of United States Magistrate Judge Thomas

    E. Rogers, III, who recommends summarily dismissing her amended complaint without prejudice.1 See

    ECF Nos. 16 & 18.

                                                    Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal
quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts
must liberally construe the claims of pro se litigants, the special judicial solicitude with which a district court should
view pro se filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and
brackets omitted)).
      4:20-cv-03270-RBH           Date Filed 11/19/20           Entry Number 20            Page 2 of 5




    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                      Discussion

           Plaintiff has filed an amended complaint alleging she purchased damaged furniture from a

    Kimbrell’s store in Florence, South Carolina, and protesting “Defendants’ negligence [in] not fulfilling

    their written and verbal contract to repair or replace the furniture that was under warrant[y].” See ECF

    No. 11.2 Plaintiff sues the furniture store and corporation, a repair company, an insurance company,

    and various employees of each. The Magistrate Judge recommends summary dismissal for lack of

    subject matter jurisdiction because (1) no diversity jurisdiction exists (as Plaintiff alleges she and a

    defendant are both South Carolina citizens), (2) no federal question jurisdiction exists (as Plaintiff’s

    allegations do not satisfy the $50,000 amount-in-controversy requirement of the Magnuson-Moss

    Warranty Act (“MMWA”)3), (3) Plaintiff has no viable claim under 42 U.S.C. § 1983, (4) the Rooker-

    Feldman4 doctrine may bar this action, and (5) supplemental jurisdiction is not available. See ECF No.



2
        Plaintiff filed the amended complaint after the Magistrate Judge notified her of pleading deficiencies and
provided her an opportunity to amend. See ECF No. 8.
3
          15 U.S.C. §§ 2301–2312.
4
          D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923)).


                                                            2
      4:20-cv-03270-RBH             Date Filed 11/19/20            Entry Number 20             Page 3 of 5




    16 at pp. 2–7.

            Plaintiff specifically objects to the Magistrate Judge’s recommendation regarding the MMWA,

    asserting there is “federal question jurisdiction . . . for $50,000 to be paid to Pro Se Plaintiff under the

    MMWA (Magnuson-Moss Warranty Act).” ECF No. 18 at p. 10.5

            The MMWA provides “a private right of action to consumers ‘damaged by the failure of a

    supplier, warrantor, or service contractor to comply with a written warranty, implied warranty, or

    service contract.’” Seney v. Rent-A-Ctr., Inc., 738 F.3d 631, 633 (4th Cir. 2013) (ellipsis omitted)

    (quoting 15 U.S.C. § 2310(d)(1)). An aggrieved consumer can file an MMWA claim in either state or

    federal court, see 15 U.S.C. § 2310(d)(1)(A)–(B); however, at least $50,000 must be in controversy to

    establish federal jurisdiction. Id. § 2310(d)(3); see Saval v. BL Ltd., 710 F.2d 1027, 1029–30 (4th Cir.

    1983) (discussing the $50,000 requirement and recognizing § 2310(d) “is a restriction on the exercise

    of subject matter jurisdiction” and “is designed to restrict access to federal courts”).6 The $50,000

    amount-in-controversy requirement excludes interests and costs, attorney’s fees, and pendent state-law

    claims, Saval, 710 F.2d at 1032–33; Misel v. Mazda Motor of Am., Inc., 420 F. App’x 272, 274 (4th Cir.

    2011); and given South Carolina law, punitive damages cannot “be added to the amount in controversy



5
          Plaintiff does not specifically object to the Magistrate Judge’s other recommendations, including the lack
of diversity jurisdiction. See Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (“[A] party must object to the
finding or recommendation on that issue with sufficient specificity so as reasonably to alert the district court of the
true ground for the objection.”); Knox v. Magera, 813 F. App’x 111, 112 (4th Cir. 2020) (recognizing objections
must be “specific to the particularized legal recommendations made by the magistrate judge”).
          Plaintiff’s objections also allege various constitutional violations, cite an Australian law (the Crimes Act
1958), and contain conclusory allegations of discrimination, ECF No. 18 at pp. 7–10, but none of these allegations
state a plausible federal claim. See generally Barrett v. PAE Gov’t Servs., Inc., 975 F.3d 416, 434 (4th Cir. 2020)
(“Ordinarily, private actors are not liable under 42 U.S.C. § 1983, because the statute only provides relief for
deprivations of constitutional rights by state actors.”); Simpson v. Welch, 900 F.2d 33, 35 (4th Cir. 1990)
(“[C]onclusory allegations of discrimination and harassment do not state a claim upon which relief can be granted.”).
6
         “[T]he $50,000 jurisdictional requirement only applies to claims brought in federal court; litigants may still
raise smaller claims in state court[.]” Torres-Fuentes v. Motorambar, Inc., 396 F.3d 474, 476 (1st Cir. 2005).

                                                               3
  4:20-cv-03270-RBH          Date Filed 11/19/20       Entry Number 20        Page 4 of 5




in order to reach the jurisdictional amount.” Saval, 710 F.2d at 1033 (finding state “law governs the

availability of punitive damages under the Act”); see Carlson v. Gen. Motors Corp., 883 F.2d 287, 291

(4th Cir. 1989) (“[A]s to both implied and written warranties, Congress intended the application of state

law, except as expressly modified by Magnuson-Moss, in breach of warranty actions.” (ellipsis

omitted)); Wise v. Gen. Motors Corp., 588 F. Supp. 1207, 1209 (W.D. Va. 1984) (“[T]he measure of

damages and the nature of damages under state law are applicable to the Magnuson-Moss Warranty

Act.”); Rhodes v. McDonald, 548 S.E.2d 220, 222 (S.C. Ct. App. 2001) (“[D]amages recoverable for

breach of warranty [are limited] to actual, incidental, and consequential damages.” (citing S.C. Code

Ann. §§ 36–2–714, –715)).

       Here, Plaintiff alleges she “purchased the den set which included a sofa, short chair and love

seat,” received a three-year warranty on the furniture, and subsequently had “problems with the back

of the sofa and sitting pillows.” ECF No. 18 at p. 1. Attachments to her objections indicate the

purchase price of the furniture was $1,437.21. See ECF No. 18-1 at pp. 6, 14–15. Again, “to give this

court jurisdiction over the MMWA claim[,] Plaintiff[] must be seeking $50,000 in damages for breach

of warranty under the MMWA.” Collins v. Computertraining.com, Inc., 376 F. Supp. 2d 599, 602 (E.D.

Va. 2005).    Plaintiff clearly does not satisfy the MMWA’s $50,0000 amount in controversy

requirement, and therefore the Court lacks subject matter jurisdiction over her MMWA claim. See, e.g.,

Barnes v. West, Inc., 249 F. Supp. 2d 737, 739 & n.4 (E.D. Va. 2003) (finding the $50,000 requirement

was not met because “[t]he purchase price of the car was only $18,235.85”).

       The Court lacks subject matter jurisdiction over this action and will therefore dismiss Plaintiff’s

amended complaint without prejudice. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.”); S. Walk at Broadlands


                                                   4
      4:20-cv-03270-RBH            Date Filed 11/19/20            Entry Number 20            Page 5 of 5




    Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013)

    (explaining a dismissal for lack of subject matter jurisdiction “must be one without prejudice”).

                                                       Conclusion

           For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 16] and

    DISMISSES Plaintiff’s amended complaint without prejudice and without issuance and service of

    process.7

           IT IS SO ORDERED.



    Florence, South Carolina                                                        s/ R. Bryan Harwell
    November 19, 2020                                                               R. Bryan Harwell
                                                                                    Chief United States District Judge




7
         As indicated above, Plaintiff had an opportunity to amend her complaint. See generally Goode v. Cent. Va.
Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015), abrogated in part by Bing v. Brivo Sys., LLC, 959 F.3d 605,
611–12 (4th Cir. 2020).

                                                              5
